



EXHIBIT 10.3
logotouse.jpg [logotouse.jpg]


To:    Peter Gammel


From:    Kari Durham


Date:    November 18, 2019


Re:    Amendment to International Assignment Agreement (Japan)




As we have discussed, we would like to amend the international assignment
agreement (“Original Agreement”), dated as of September 13, 2017, by and between
you and Skyworks Solutions, Inc. (“Skyworks”), in connection with the completion
of your international assignment, which is intended to occur on or about
November 19, 2019.


The prior terms of the Original Agreement shall continue to apply unless
otherwise stated in this Amendment. This offer is subject to your acceptance of
the terms and conditions outlined in this Amendment.




Repatriation



At the completion of your assignment, Skyworks will provide the following
benefits, and reimburse you for the following expenses, as applicable:




Benefit/Expense:
Benefit Provided or Maximum Expense Reimbursed (in USD):
Personal tax preparation services by Ernst & Young LLP for calendar years 2019
and 2020
Benefit provided
Shipment of personal goods from the host country to the home country (not to
exceed 400 cubic feet or 2,600 lbs.)
Benefit provided
Up to 30 days of storage for the aforementioned personal goods in either the
host country or the home country
Benefit provided
Flight from host country to home country
Benefit provided
Cost to break apartment lease (or, alternatively, the cost of one month’s notice
to vacate) in host country
Benefit provided
Miscellaneous expense allowance to cover cleaning, closing accounts,
furniture/appliance disposal, etc.
$1,000










--------------------------------------------------------------------------------







All reimbursements and in-kind benefits provided in accordance with this section
entitled “Repatriation” shall be made or provided in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred as a result of your repatriation on
or about November 19, 2019, (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.


For the avoidance of doubt, this section of the Amendment entitled
“Repatriation” shall supersede the section of the Original Agreement entitled
“Repatriation,” and the benefits provided pursuant to this section of the
Amendment shall not be conditioned on your continuing employment by Skyworks.




Acknowledgement & Acceptance



Please acknowledge your understanding and acceptance of this offer by signing
and dating this Amendment and returning it to me.




/s/ Peter Gammel______________11/19/2019    
Peter Gammel            Date


/s/ Liam Griffin_______________11/19/2019    
Liam Griffin            Date


/s/ Kari Durham_______________11/19/2019    
Kari Durham            Date















